 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    XAYARATH LEUANG SAM ,

 9                               Petitioner,                CASE NO. 2:21-cv-00389-RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11    ICE FIELD OFFICE DIRECTOR,

12                               Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The first motion to dismiss, Dkt. 7, is stricken as moot.

18          (3)     The motion to dismiss, Dkt. 10, is granted and the habeas petition is denied and

19   dismissed with prejudice.

20          (4)     The Clerk is directed to send copies of this Order to the parties.

21   //

22   //

23   //




     ORDER OF DISMISSAL - 1
 1         DATED this 25th day of May, 2021.

 2

 3

 4                                             A
                                               RICARDO S. MARTINEZ
 5                                             CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
